IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00199-CV

CHARLES RAY GIBSON, JR.,
                                                          Appellant
v.

BRYAN COLLIER,
EXECUTIVE DIRECTOR
OF THE TEXAS DEPARTMENT
OF CRIMINAL JUSTICE
INSTITUTIONAL DIVISION,
                                                          Appellee



                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 2029588


                          MEMORANDUM OPINION

      Charles Ray Gibson, Jr., a prison inmate, appeals an order rendered against him

by the trial court. By order issued on September 20, 2021, this Court required Gibson to

serve a copy of Gibson’s letter dated September 9, 2021, in compliance with Rule 9.5 of

the Texas Rules of Civil Procedure and provide proper proof of service to this Court

within 21 days from the date of the order. The Court warned Gibson in the same order
that his failure to provide proper proof of service of any document required by the order

would result in the dismissal of the appeal. See TEX. R. APP. P. 42.3(b), (c).

        More than 21 days have passed, and Gibson has not provided this Court with

proper proof of service of his September 9, 2021, letter.

        Accordingly, this appeal is dismissed.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 27, 2021
[CV06]




Gibson. v. Collier                                                                 Page 2